In his motion for rehearing, appellant insists that the facts *Page 407 
warranted an instruction to the jury to the effect that, if the shooting of Anna Belle Cadell was accidental, he should be acquitted.
We have again examined the record in the light of this contention and fail to find that the evidence was sufficient to raise such defense. Neither do we find any exception to the charge, or a special requested charge, sufficient to call to the trial court's attention the desire on appellant's part for any such instruction.
Moreover, if appellant shot Anna Belle Cadell accidentally, while shooting at John James Island, with intent to kill him, without justification or excuse, he would, nevertheless, be guilty of assault with intent to murder Anna Belle Cadell.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.